Citation Nr: 0838701	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an increased evaluation for internal 
derangement with degenerative joint disease, left knee, 
currently 10 percent disabling.  

2.	Entitlement to an increased evaluation for internal 
derangement with degenerative joint disease, right knee, 
currently 10 percent disabling.  

3.	Entitlement to an increased evaluation for lumbar strain 
with degenerative joint disease, currently 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1990 to August 
1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a VA Compensation and Pension 
Examinations in September 2007.  In September 2007, the 
veteran called the VA medical center and cancelled the 
examinations because he was going to be out of town.  

There is a notation in the claims folder showing that the 
veteran called the Veterans Service Officer in February 2008 
and provided a new address in Illinois.  The Board notes that 
this appeal was transferred from the RO in St. Paul, 
Minnesota to Chicago, Illinois.  

The veteran was scheduled for a Travel Board hearing in May 
2008.  A notice letter was sent to the veteran in February 
2008 to an address in Perham, Minnesota.  Another notice 
letter was sent in June 2008 informing the veteran that a 
Travel Board hearing was scheduled in August 2008 at the 
Minnesota RO.  This letter was sent to an address in St. 
Cloud, Minnesota.  In October 2008, the Board sent a letter 
to the veteran to the address in St. Cloud, Minnesota, 
however it was returned as undeliverable.  

The Board notes that since the veteran provided the new 
address in Belleville, Illinois in February 2008, no attempts 
have been made to contact the veteran at this address.  

There is no evidence that the veteran has withdrawn his 
request for a Board hearing.  Additionally, the veteran 
provided a new address of record in February 2008, and the 
veteran was not contacted at this new address.  Therefore, 
the board finds that a hearing must be re-scheduled and 
notice sent to the veteran to his new address in compliance 
with 38 C.F.R. §§ 19.76, 20.704(b) (2008). 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to contact the 
veteran at the last known address of 
record, which is the address located in 
Belleville, Illinois.  

2.	If the veteran can be located, the 
veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the severity of 
his bilateral knee and lumbar spine 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  

3.	If the veteran can be located, please 
schedule a Board hearing at the RO at the 
next available opportunity.  The RO should 
notify the appellant of the date of such 
hearing by sending a letter of 
notification to the appellant at his 
address of record at least 30 days prior 
to the hearing date and provide a copy of 
such notification in the record.  See 38 
C.F.R. § 19.76.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




